Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Nozawa et al. (USPub 2021/0016820) disclose a foldable steering column having a driver for moving a steering shaft in a telescopic direction and a rotation bracket but do not disclose a shaft crossing and coupled to a steering shaft or that the rotation bracket includes at least one shaft coupler rotatably coupled to the shaft, a steering wheel coupler to which a steering wheel is coupled, and a guide rod spaced apart from the shaft in a direction perpendicular to an axial direction of the steering shaft; and a guide bracket including a guide slit through which the guide rod enters or exits as the steering shaft moves in the telescopic direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616

/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        2/18/2022